Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed December 4, 1970, which awarded death benefits to the infant claimant. The board’s memoranda found “ that the claimant was performing his work as a bartender when he was shot by an unknown assailant and that, therefore, the accidental injury and death arose out of and in the course of employment ”, and by decision dated May 5, 1971 “ that the assault was not motivated by personal animosity and that the presumption, under section 21, subdivision 1 of the Workmen’s Compensation Law was not overcome by substantial evidence to the contrary ”. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Cooke, Simons and Kane, JJ., concur.